                                                                                            7/2/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                             12-cr-862 (AJN)
  Robert Fields,
                                                                                 ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       A proceeding is scheduled in this matter for July 19, 2021 at 10:00 A.M. The proceeding

will be held in person in Courtroom 906 of the Thurgood Marshall United States Courthouse, 40

Centre Street, New York, New York.

       .



       SO ORDERED.

 Dated: July 2, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                              1
